DETAILED ACTION

Response to Amendment

	Amendments and response received 06/30/2022 have been entered. Claims 1, 2, 5 and 7-10 are currently pending in this application. Claims 1, 2, 5, 9 and 10 have been amended and claims 3, 4, and 6 canceled by this amendment. Amendments and response are addressed hereinbelow.

Specification

	In light of the amendment to the title of the invention, the examiner hereby withdraws the previous grounds of objection as the newly supplied title is more indicative of the invention as claimed.

Allowable Subject Matter

Claims 1, 2, 5 and 7-10 are allowed.

The following is an examiner’s statement of reasons for allowance:  The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches a client device configured to communicate with a server via a network comprising acquiring values stored in one or more memories and counter information indicating a total of respective values of the plurality of counters, in response to at least one job having been executed during the acquiring process and before completing the acquisition of the counter information, select a counter associated with the at least one job, reacquire a value of the selected counter and transmit, to the server, data including at least the counter information acquired on the acquiring process and the reacquired value.
The closest prior art, Shohei Baba (US 20130094054 A1), teaches acquiring count information of the printer wherein the acquisition may be divided in accordance with the beginning and ending time of the print job (e.g. job suspension and resumption). Baba fails to explicitly disclose at least one job having been executed during acquisition of values stored in one or more memories regarding a plurality of counters and before completing the acquisition of the counter information of the total of the respective values, reacquire a value of a selected counter from the one or more memories and transmitting data including the counter information  and the reacquired value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
September 10, 2022